Citation Nr: 1438256	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-24 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from October 1, 2010, to September 9, 2013, and in excess of 30 percent after November 1, 2014 for right knee disability.

2.  Entitlement to a rating in excess of 10 percent from October 1, 2010, to May 1, 2014, and in excess of 30 percent after July 1, 2015 for left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1976 to July 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Muskogee, Oklahoma, Department of Veteran's Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The record before the Board indicates that the Veteran's bilateral knee disabilities were of sufficient severity to warrant knee replacement surgery in 2012, but that such surgery was delayed due to the Veteran's incarceration.  The Board finds it reasonable that the Veteran would have required treatment for his bilateral knee disabilities while incarcerated.  As he has alleged increased symptomatology during this time period (including instability), such treatment records are pertinent to the issues on appeal; remand is required to obtain those records.

In addition, the record reflects that the Veteran has now completed bilateral knee replacement surgery.  However, the latest (non-surgical) treatment records in his file are from November 2012, prior to both surgeries.  Updated treatment records, and a contemporaneous examination, are required to assess the severity of the Veteran's bilateral knee disability following knee replacement surgery.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all providers of evaluation or treatment he has received for his bilateral knee arthritis since November 2012, to include treatment provided during incarceration, and to provide all authorizations necessary for VA to obtain any private records of such treatment.  The RO should secure for the record copies of complete clinical records of the evaluation and treatment from all providers identified, to specifically include all VA treatment and evaluations records that are not already associated with the claims file.

If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the RO's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  When the development requested above is completed, the RO should then arrange for an orthopedic examination of the Veteran to assess the current severity of his bilateral knee arthritis and to comment, to the extent possible, on the severity of each knee prior to knee replacement surgery.  The Veteran' claims file must be reviewed by the examiner in conjunction with the examination.  The examination should include range of motion studies of both knees, with notation of any further limitations due to pain and/or on use.  All functional limitations must be identified.  The examiner should note whether there is any pain, weakened movement, excess fatigability, flare-ups, or incoordination of either knee.  The examiner should discuss the effect the right and left knees have on the Veteran's daily activities.  The examiner should also discuss the functional limitations associated with, and expected impact on employment resulting from, the knee disabilities.  The examiner must explain the rationale for all opinions.

3.  The RO should then review the record and re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



